AMERICAN INDEPENDENCE FUNDS TRUST II (the “Trust”) SUPPLEMENT DATED MARCH 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 AMERICAN INDEPENDENCE LAFFER DIVIDEND GROWTH FUND (TICKER SYMBOL: LDGCX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, for the American Independence Funds Trust II, updates certain information in the Prospectus and SAI with respect to the Class C shares of the American Independence Laffer Dividend Growth Fund (the “Fund”), a series of the Trust. Effective February 10, 2015, please be advised that American Independence Financial Services, LLC has recommended, and the Board of Trustees of the Fund has approved, the temporary suspension of the offering of Class C shares of the Fund until further notice. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST II PROSPECTUS March 1, 2015 Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Laffer Dividend Growth Fund LDGIX 026763821 LDGAX 026763847 LDGCX 026763839 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Inside This Prospectus FUND SUMMARY – American Independence Laffer Dividend Growth Fund. 3 Investment Objectives. 3 Fees and Expenses of the Fund. 3 Principal Investment Strategies, Risks and Performance. 4 Management. 8 Purchase and Sale Information. 9 Tax Information. 9 Financial Intermediary Compensation. 9 MORE ABOUT THE FUND 10 Additional Information About The Fund’s Objectives and Investment Strategies. 10 Related Risks. 10 Fund Management. 15 INVESTING WITH THE FUND 16 Choosing a Class of Shares. 16 Opening an Account. 19 Exchanging Shares. 20 Redeeming From Your Account. 20 Other Shareholder Servicing Information. 21 Calculating Share Price. 25 Distribution and Service Fees. 25 Dividends, Distributions and Taxes. 26 FINANCIAL HIGHLIGHTS 28 SERVICE PROVIDERS 29 ADDITIONAL INFORMATION 30 2 FUND SUMMARY – American Independence Laffer Dividend Growth Fund Investment Objectives. The primary objective of American Independence Laffer Dividend Growth Fund (the “Fund”) is to generate a competitive total return by investing in a diversified portfolio of U.S. listed equity securities that offer an attractive combination of yield and the opportunity for growing dividends. The Fund’s secondary objective is capital appreciation through stock price appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in the “Investing With The Fund” section starting on page 16 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00%(1) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.75% 0.75% 0.75% Distribution and Service (12b-1) Fees None 0.38%(2) 1.00% Other Expenses 3.63% 3.63% 3.63% Acquired Fund Fees and Expenses 0.36% 0.36% 0.36% Total Annual Fund Operating Expenses 4.74% 5.12% 5.74% Fee Waivers and Expense Reimbursements(3) -3.38% -3.38% -3.38% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(3) 1.36% 1.74% 2.36% (1) Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. (2) The Board has approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A Shares. In addition, the Board has approved a Shareholder Services Plan for Class A Shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is assessing the full 0.25% distribution fee and is assessing 0.13% of the shareholder servicing fee. (3) American Independence Financial Services, LLC (“American Independence” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until
